Case 3:21-pq-00589-NJR Document 18 Filed 06/15/21 Page 1 of 3 Page ID #166
             Case MDL No. 3004 Document 149 Filed 06/07/21 Page 1 of 4




                               UNITED STATES JUDICIAL PANEL
                               !                    on
                                   MULTIDISTRICT LITIGATION



 IN RE:PARAQUAT PRODUCTS
 LIABILITY LITIGATIOI^l                                                           MDL No. 3004
                                                                        SOUTHERN DISTRICT OF ILLINOIS
                                                                                 •lEOTRUECOPY
                                         TRANSFER ORDER

                                                                        Date
        Before the Panel:* Plaintiff in the Northern District of California Rakoczy action moves
 under 28 U.S.C. § 1407 to centralize this litigation involving injuries associated with exposure to
 the pesticide paraquat in the Northern District ofCalifornia or, alternatively, the Southern District
 of Illinois. Plaintiffs motion included fourteen actions pending in six districts, as listed on
 Schedule A,as well as 77 potentially-related actions.'

         Plaintiffs in the first-filed Eastern District of Missouri Holyjield action oppose
 centralization and, alternatively, suggest centralization in the Eastern District of Missouri. The
 remaining plaintiffs support centralization, differing only on choice of a transferee district. The
 Northern District of California is supported by plaintiffs in thirteen actions or potential tag-along
 actions as their primary transferee district choice and as an alternative choice by eleven plaintiffs.
 Plaintiffs in fifteen actions jor potential tag-along actions support centralization in the Southern
 District ofIllinois. The district is an alternative suggestion ofplaintiffs in six cases. Other plaintiffs
 suggest centralization in the following districts: the Northern District of Alabama, the District of
 Minnesota, the Northern Dikrict of Mississippi, the Eastern District of Missouri and the Eastern
 District ofPennsylvania. !
         Defendants Syngenta Crop Protection LLC and Syngenta Corporation (collectively,
 Syngenta)and Chevron U.s'.A. Inc.(Chevron)do not oppose centralization in the Eastern District
 of Missouri or, alternatively, the District of Minnesota or the Northern District of Texas.

         After considering the argument of counsel,^ we find that centralization ofthese actions in
 the Southern District ofIllinois will serve the convenience ofthe parties and witnesses and promote


 * Judge David C. Norton did not participate in the decision ofthis matter.

'These actions, and any otl er related actions, are potential tag-along actions. See Panel Rules
 1.1(h), 7.1 and 7.2.

 ^ In light ofthe concerns ablout the spread of COVID-19 virus (coronavirus), the Panel heard oral
 argument by videoconference at its hearing session ofMay 27,2021. See Suppl. Notice ofHearing
 Session, MDL No. 3004(J.P.M.L. May 10,2021), ECF No. 107.
Case 3:21-pq-00589-NJR Document 18 Filed 06/15/21 Page 2 of 3 Page ID #167
Case 3:21-pq-00589-NJR Document 18 Filed 06/15/21 Page 3 of 3 Page ID #168
